DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        VIRGINIA PARENTEAU,
                              Appellant,

                                     v.

                        LEONARD PARENTEAU,
                             Appellee.

                               No. 4D14-2309

                            [October 14, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 11-4086 DR.

   William T. Hess of Hess & Heathcock, P.A., Stuart, for appellant.

   No appearance for appellee.

PER CURIAM.

   Virginia Parenteau, the ex-wife, seeks review of the Final Judgment of
Dissolution of Marriage, arguing the trial court miscalculated the value of
the distribution of assets to her ex-husband. Because the ex-wife did not
preserve her argument for appeal, we affirm. However, we do so without
prejudice to the ex-wife to file a motion for relief from judgment to cure
any perceived mathematical errors. Fla. R. Civ. P. 1.540(a).

   Affirmed without prejudice.

STEVENSON, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.